Citation Nr: 0017662	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back injury.

2.  Whether injuries sustained by the appellant on or about 
May 24, 1970, were the result of his own willful misconduct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969 and from February 1970 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1998, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for a low back disability.  
The veteran subsequently perfected an appeal of that 
decision.

In April 1999, the RO issued an Administrative Decision 
finding that any injury to his low back resulting from a 
motor vehicle accident on September 24, 1970, was the result 
of the veteran's own willful misconduct.  The laws and 
regulations addressing willful misconduct were presented in a 
supplemental statement of the case also issued in April 1999.  
Because the question of whether or not the injuries sustained 
on September 24, 1970, were the result of willful misconduct 
is inextricably intertwined with the veteran's perfected 
claim of entitlement to service connection for a low back 
disability, the Board finds that this issue must be 
considered as part of the veteran's service connection claim.  
Therefore, the issues as identified on the first page of this 
decision are proper.

At his November 1999 hearing the veteran raised claims of 
entitlement to service connection for a left hip disability 
and a left knee injury.  These issues have not been developed 
by the RO and are referred to the RO for appropriate 
disposition.




FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim pertaining to willful misconduct has been 
developed.

2.  The evidence establishes that at his special court 
martial, the charge of failing to obey the lawful order 
issued by the soldier in charge of the motor pool was 
dismissed.

3.  The evidence establishes that at his special court 
martial, the veteran was found not guilty of the charge of 
wrongfully appropriating a 1966 1/4 ton truck.

4.  The evidence established that at his special court 
martial the veteran was found guilty of damaging a 1966 1/4 ton 
truck beyond repair, through neglect, and without proper 
authority and also damaging, through neglect, the rear 
tailgate of a 1966 2 1/2 ton truck. 

5.  A statement by a private physician relates the veteran's 
current low back pain to his treatment for low back pain 
during active service.


CONCLUSIONS OF LAW

1.  The injuries sustained by the veteran on May 24, 1970, 
were not the result of willful misconduct for Department of 
Veterans Affairs compensation purposes.  38 C.F.R. §§ 3.1 (m) 
and (n), 3.301 (1999).

2.  The claim of entitlement to service connection for a low 
back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether injuries sustained by the appellant on or about 
May 24, 1970, were the result of his own willful misconduct.

Initially, the Board finds that the veteran's claim is 
plausible or "well grounded" within the meaning of 38 
U.S.C.A. § 5107.  See, e.g., Smith (Cynthia) v. Derwinski, 2 
Vet. App. 241, 244 (1992); see also Myore v. Brown, 9 Vet. 
App. 498, 503 (1996).  The Board is also satisfied that all 
relevant evidence has been properly developed and that there 
is no further duty to assist in order to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.

The veteran contends that his injuries sustained on May 24, 
1970, were not the result of his own willful misconduct.  
After a review of the record, the Board finds that the 
veteran's contentions are supported by the evidence.

Generally, VA compensation may be paid for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury or disease in the line of duty, in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
Active military service includes active duty, any period of 
active duty training during which the individual was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(24), 106 (West 1991).

"In the line of duty" means an injury or disease incurred 
or aggravated during a period of active military, naval, or 
air service unless such injury or disease was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was a result of his or her abuse of 
alcohol or drugs.  A service department finding that injury, 
disease or death occurred in line of duty will be binding on 
the VA unless it is patently inconsistent with the 
requirements of laws administered by the VA.  38 C.F.R. § 
3.1(m) (1999).  An injury or disease having an onset in 
service will be presumed to have been incurred in the line of 
duty unless the preponderance of the evidence establishes 
that it was due to willful misconduct.  Forshey v. West, 12 
Vet. App. 71 (1998); 38 U.S.C.A. § 105(a) (West 1991).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) 
(1999).  It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  38 C.F.R. § 3.1(n)(1) (1999).  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  38 C.F.R. 
§ 3.1(n)(2).  Willful misconduct will not be determinative 
unless it is the proximate cause of the injury, disease, or 
death.  38 C.F.R. § 3.1(n)(3) (1999).  The simple drinking of 
alcoholic beverage is not of itself willful misconduct.  
38 C.F.R. § 3.301(c)(2) (1999).  If, however, in the drinking 
of a beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct.  Id.  

In the present case, the record shows that in October 1970 
the veteran was charged with three violations of the Uniform 
Code of Military Justice in connection with the events of 
September 24, 1970, during which a 1966 Ford 1/4 ton truck was 
damaged beyond repair and a 1966 2 1/2 ton truck sustained 
damage to the rear tailgate.  The first charge and 
specification stated that the veteran had knowledge of a 
lawful order issued by the private in charge of the motor 
pool, as night dispatcher, who ordered him, "[d]on't take 
that jeep" or words to that effect, and he failed to obey 
this order.  This charge was dismissed upon motion by the 
veteran's defense counsel.  

The second charge and specification against the veteran was 
that he wrongfully appropriated the 1966 Ford 1/4 ton truck on 
September 24, 1970.  He was found not guilty of this charge 
and specification.  

The third charge and specification against the veteran stated 
that without proper authority, through neglect, he damaged a 
1966 Ford 1/4 ton truck totally beyond repair and damaged 
through neglect the rear tailgate of a 1966 2 1/2 ton truck.  
He was found guilty of this charge.  The veteran was 
sentenced to perform hard labor without confinement for 30 
days, was reduced in rank, and was required to forfeit part 
of his salary for the six months subsequent to the court 
martial.  Other than the charges and the outcome of the 
proceedings, no other documentation, transcripts of 
testimony, exhibits, or records which may or may not have 
been presented during the court martial proceedings are of 
record.

In testimony at hearings before the RO in October 1998 and 
before a member of the Board in November 1999, the veteran 
stated that he did not recall ever being ordered not to take 
the jeep.  He also testified that he was at the motor pool on 
the night in question as part of his duties, that everyone 
took a night shift assignment in the motor pool to gas up the 
vehicles and check their oil, and that they were given the 
following day off.  He did not remember exactly who assigned 
him to the motor pool that night, stating alternately that it 
was the Company Commander and the First Sergeant.  
Additionally, the veteran testified that he got into the jeep 
to take it to be gassed up and have the oil checked, that it 
was idling fast and he took his foot off the clutch to see if 
it would slow down and it hit the vehicle in front of him and 
flipped.  He further testified that he was not specifically 
ordered to take that jeep, but that part of his duties when 
assigned to work the night shift at the motor pool were to 
gas up the vehicles, and that is what he was attempting to do 
when the accident happened.  He stated that he had consumed 
no alcohol on the evening in question and had taken no drugs.

In order to overcome the presumption that the veteran's 
injuries were sustained in the line of duty, there must be a 
preponderance of evidence to the contrary.  The evidence of 
record does not rise to that standard.  While the charges 
indicate that the veteran may have been told not to take the 
vehicle in question, he was not found guilty of failure to 
obey a lawful order, in fact, this charge was dismissed.  
Moreover, he was found not guilty of "wrongfully 
appropriating" the vehicle in question.  If his being 
ordered not to take the jeep was a lawful order it would seem 
that his actions in getting into the vehicle and damaging it 
would rise to the level of wrongful appropriation.  Instead, 
the veteran was found guilty only of damaging the vehicle 
through neglect and without proper authority, but without 
wrongfully appropriating it.  The standard for willful 
misconduct requires deliberate or intentional wrongdoing with 
either "knowledge of" or "wanton and reckless disregard 
of" the probable consequences of the wrongdoing.  38 C.F.R. 
§ 3.1(n)(1) (1999).  There is no evidence of record that the 
veteran acted with wanton and reckless disregard of any 
probably consequences.  There is no indication that he was 
under the influence of alcohol or drugs, and he was found 
guilty only of neglectfully causing damage to the vehicle, 
not acting with "wanton and reckless disregard" which is a 
much higher legal standard.  

As to whether or not he had "knowledge of" the probable 
consequences, there is no indication that he had such 
knowledge.  He was starting a vehicle to take it to be filled 
with gas.  To impute knowledge of an accident on him for 
these actions is not appropriate.  Additionally, as stated 
previously, he was only found guilty of negligence, which 
does not support a conclusion that he had knowledge that the 
vehicle was unsafe to drive or that by driving it he would 
cause severe damage.  Therefore, the Board finds that there 
is no basis in the record for a finding that the veteran's 
actions on September 24, 1970, constituted willful 
misconduct.

2.  Entitlement to service connection for a low back 
disability.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the present case, the VA outpatient treatment records show 
treatment and complaints for low back pain, although recent 
records indicate that the low back pain may have resolved.  
While the veteran's separation examination shows a normal 
spine, the veteran's service medical records do reveal 
complaints and treatment for low back pain prior to 
discharge, and his Report of Medical History completed at 
discharge notes recurrent back pain, with a notation by the 
examiner that the veteran has low back pain occurring after 
exertion.  The veteran has stated that he had symptoms of low 
back pain since discharge, but did not receive treatment 
until recently; however, a brief November 1998 statement by 
the veteran's private physician states that his current 
complaints about his low back are the same as his service 
injuries.  Given that the evidence is presumed credible for 
well-groundedness purposes, the Board finds that the veteran 
has presented a well-grounded claim of entitlement to service 
connection for a low back disability.


ORDER

Injuries sustained on September 24, 1970, were not the result 
of willful misconduct, and entitlement to VA benefits 
therefor is denied.

The claim of entitlement to service connection for a low back 
disability is well grounded.  To this extent only, the appeal 
is granted.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for a low back 
disability.  Initially, the Board notes that while the 
veteran has submitted a statement by Dr. Javed Mohiuddin, his 
private physician, concerning his low back complaints, none 
of his treatment records have been associated with the claims 
file.  

In addition, Dr. Mohiuddin's statement relating the veteran's 
current low back complaints to his in service injuries does 
not specifically identify any current low back disability, 
and, the VA outpatient treatment records relate treatment for 
low back pain, but also indicate that this low back pain has 
recently resolved.  Accordingly, the Board finds that the 
veteran should be scheduled for a VA examination of his low 
back.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he obtain copies of Dr. 
Javed Mohiuddin's treatment records and 
submit them to the record for 
consideration.  If he wishes to have the 
RO obtain these records, he should 
provide the RO with Dr. Mohiuddin's 
complete address, and submit a signed 
authorization for the release of private 
medical records.

2.  Following receipt of such 
information, and duly executed 
authorization for the release of private 
medical records, the RO should request 
that Dr. Mohiuddin furnish legible copies 
of all medical records compiled in 
conjunction with treatment accorded the 
veteran for low back problems.

3.  Upon receipt of any and all such 
records, the RO should accord the veteran 
an orthopedic examination of his low 
back.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  The RO should notify 
the veteran of the consequences of 
failing to report for the examination.  
The examiner should be specifically 
requested to determine whether any low 
back disorder currently manifested is 
etiologically related to the veteran's 
active service or any injury in service, 
or whether any such disorder is unrelated 
to service.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear, logical and legible 
manner on the examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



